F1L£DIN COURT OF APPEALS
                                                             12tfiCoin at Appeals District




                                                                                             LE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/4/2015                                                        COA No. 12-15-00073-CR
FOUNTAIN, YAGO SANTAIN             Tr. Ct. No. 114-0896-14                                   PD-1565-15
The State's Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                                    Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *